Title: To James Madison from Charles W. Goldsborough, 2 May 1809
From: Goldsborough, Charles W.
To: Madison, James


Navy Department. 2 May 1809
In the instructions to the several commanding Officers to lay up the gun boats, they were required to report to this Department, their respective opinions of the qualifications of the sailing masters recently appointed to command gun boats, and we are now receiving their reports accordingly. With your approbation I will proceed to dismiss all those of whom unfavorable reports have thus been made. With great respect.
Ch W Goldsborough.
